Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations in an image forming apparatus.
Specifically the prior art does not teach an image forming apparatus which comprises a first photosensitive drum (or plurality/trio of drums) which have a first developing roller (or plural rollers in a ono-to-one correspondence with the first rums drums) which is used during color printing but not during monochromatic printing (hereafter the first drum(s) and developing roller(s) are being referred to as the “color drum” and “color roller”) and a second photosensitive drum which has a second developing roller which is used during both color printing and monochromatic printing (hereafter the second drum and developing roller are being referred to as the “mono  drum” and “mono roller”) and which operates in the manner claimed with the color roller remaining in contact with the color drum while the mono roller is moved to be separated then moved to contact the mono drum when the sheet interval is shorter than a first interval but longer than a second interval that is shorter than the first interval.
The prior art does teach separating rollers from drums, as noted by applicant in the background section of the specification in reference to JP 2012-128017, and the prior art also teaches using sheet interval along with other job data to determine when to transition between contact modes, as in Sugaya (US Patent 7,430,382 B2) and Nemoto (US Patent 10,452,014 B2).  The prior art however does not teach using the sheet interval to perform the claimed contacted to separated to contacted transition for the mono roller and mono drum while the color roller(s) and color drum(s) are kept in contact, as claimed in claims 1, 7, and 8.  The closest the prior art comes to the claimed configuration and operation is actually the inverse of the claimed operation, keeping the mono roller and drum in the operating position while the color roller(s) and drum(s) are separated to allow for the apparatus to form a mono image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitamura (US Patent 9,563,170 B2) and Sawashima (US Patent 9,791,803 B2) disclose developing roller and drum separation/contacting arrangements which are capable of independently driving the mono roller and the color roller(s) to contact or be separated from their respective drums.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852